Case 2:18-ov-05910-RGK-SS Dooument 25 Filed 10/18/18 Page 1 of 5 Page |D #:126

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-05910-RGK-SS Date October 18, 2018

 

 

Title Injen Tech. Co., Ltd. v. AF Dynamic

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (N ot Present) Not Repoited N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order re: Defendant’s MOTION TO DISMISS [DE 16]

I. INTRODUCTION

On July 6, 2018, lnjen Technology Company (“Plaintiff’) filed a complaint against AF Dynamic
and Stanley Chan (“Defendants”). Plaintiff designs, manufactures, and sells cold air intake systems for
internal combustion engines. Plaintiff alleges that Defendants infringed on two of its patents, in violation
of 35 U.S.C. § 271. Additionally, Plaintiff alleges that Defendants infringed on its trade dress, in
violation of 15 U.S.C. § 1125(a), and engaged in unfair competition, in violation of California Business
& Professions Code § 17200, et seq.

Presently before the Court is Defendants’ Motion to Dismiss the Complaint under Federal Rule
of Civil Procedure (“Rule”) 12(b)(6). For the following reasons, the Court GRANTS Defendants’
motion.

II. FACTUAL BACKGROUNDl

Plaintiff designs and sells cold air intake systems for internal combustion engines. Cold air
intake systems are popular aftermarket, automotive products that improve a vehicle’s horsepower. (Pl. ’s
Compl. EX. A, ECF No. l-l.) Plaintiff owns United States Patent Numbers 7,359,795 (“Patent ‘795”)
and 7,669,571 (“Patent ‘571”). Patent ‘571 describes a calibrated air intake tract, while Patent ‘795
describes a method used to calibrate the air intake tract. Plaintiff`s claimed inventions intend to enable
installation of an aftermarket air intake system that is “precision-tuned in order to provide the best

engine performance without the typical ‘check engine’ light being lit due to faulty mass airflow sensor
readings” (Pl.’s Compl. Ex. B, ECF No. 1-2.)

Plaintiff’s calibrated air intake tract contains a mass airflow sensor (“MAFS”) segment, which
has a distinctive shape. The diameter of the MAFS segment is narrower than the adjoining piping of the
air intake tract. Plaintiff claims that it chose this shape for its “aesthetic qualities and distinctiveness.”

 

1 For purposes of the Motion to Dismiss. the Court accepts as true all factual allegations in the Complaint.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 5

Case 2:18-ov-O5910-RGK-SS Dooument 25 Filed 10/18/18 Page 2 of 5 Page |D #:127

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-05910-RGK-SS Date October 18, 2018

 

 

Title Injen Tech. Co., Ltd. v. AF Dynamic

 

(Pl.’s Compl. 11 12, ECF No. 1.) Plaintiff also claims to have created this “distinctive, non-functional”
trade dress so purchasers could associate its products with its company. (Pl.’s Compl. 11 34.) According
to the patents, the shape of the MAFS segment, or its “optimum internal diameter,” prevents
illumination of the “check engine” light by maintaining original airtlow conditions. (Pl.’s Compl. Ex.
A.) Patent ‘571 claims the shape of the MAFS segment, which is determined by Plaintiff’ s patented
method (Patent ‘795) used to precision-tune the air intake system.

Plaintiff asserts that Defendants sell cold air intake systems that infringe on Plaintiffs patents.
Plaintiff further alleges that Defendants’ products infringe on the unique shape of Plaintiff’s products,
which confuses and misleads purchasers, causing them to erroneously associate Defendants’ products
with Plaintiffs products.

III. JUDICIAL STANDARD

Form 18 in the Appendix of the Federal Rules of Civil Procedure previously provided minimal
requirements2 to sufficiently plead claims of direct patent infringement Lifetime Indus., Inc. v. Trim-
Lok, Inc., 869 F.3d 1372, 1376_77 (Fed. Cir. 2016). Effective December l, 2015, however, the Supreme
Court eliminated Form 18 from the Federal Rules of Civil Procedure. Id. at 1377.

Since the Supreme Court abrogated Form 18, courts in this district have applied the pleading
standards described in Twombl_v and Iqbal to direct patent infringement cases, requiring more factual
allegations in a complaint than Form 18 previously required. See, e.g., Macom Tech. Sols. Holdings, lnc.
v. Infineon Techs. AG, No. cv-l6-02859-CAS-PLAX, 2017 U.S. Dist. LEXIS 178845, at *11 (C.D. Cal.
June 5, 2017) (“Since [the abrogation of Form 18], courts have universally required more factual content
setting forth a plausible claim for direct patent infringement.”); Te/eSign Co)p. v. Twilio, Inc., No. cv-
16-2106-PSG-SSX, 2016 U.S. Dist. LEXIS 123516, at *3 (C.D. Cal. Aug. 3, 2016) (“[I]n the post-Form
18 world, a plaintiff must include allegations sufficient to permit the court to infer that the accused
product infringes each element of at least one claim.”). The Court finds no reason to deviate from other
courts in this district Accordingly, the Court applies the Two))lb/y-lqbal pleading standard to the instant
motion.

To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “suffrcient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bel[ Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially
plausible if the plaintiff alleges enough facts to permit a reasonable inference that the defendant is liable
for the alleged misconduct Id. A plaintiff need not provide “detailed factual allegations” but must

 

2 Form 18’s minimal requirements included: “( 1) an allegation of jurisdiction; (2) a statement that the plaintiff owns the
patent; (3) a statement that defendant has been infringing the patent ‘by making, selling, a_nd using [the de\-'ice] embodying
the patent’; (4) a statement that the plaintiff has given the defendant notice of its infringement and (5) a demand for an
injunction and damages.” Lyda \‘. CBS Co)p., 838 F.3d 1331, 1338 (Fed. Cir. 2016) (quoting In re Bi/I of Lading
Transmissl`on & P)'ocessl`ng Sys. Patent Ll`fig., 681 F.3d 1323. 1334 (Fed. Cir. 2012)).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 5

Case 2:18-ov-O5910-RGK-SS Dooument 25 Filed 10/18/18 Page 3 of 5 Page |D #:128

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-05910-RGK-SS Date October 18, 2018

 

 

Title Injen Tech. Co., Ltd. v. AF Dynamic

 

provide more than mere legal conclusions Twomb/y, 550 U.S. at 555. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqba/, 556 U.S.
at 678.

When ruling on a Rule 12(b)(6) motion, a court must “accept all factual allegations in the
complaint as true.” Tellabs, Inc. v. Makor Issues & Rz`ghts, Ltd., 551 U.S. 308, 322 (2007)_ The court
must also “construe the pleadings in the light most favorable to the nonmoving party.” Davis v. HSBC
Bank Nev., N.A., 691 F.3d 1152, 1159 (9th Cir. 2012). The court, however, is “not bound to accept as
true a legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555. A court “discounts
conclusory statements, which are not entitled the presumption of truth, before determining whether a
claim is plausible.” Chave: v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (citing Iqba/, 556 U.S.
at 678).

IV. DISCUSSION

Defendants argue that Plaintiffs Complaint should be dismissed in its entirety for failure to state
any claim upon which relief can be granted The Court agrees.

A. Patent Infringement Claims

Plaintiff alleges that Defendants violated 35 U.S.C. § 271, which includes direct, induced, and
contributory patent infringement The Court addresses each claim in turn.

1 . Direct patent infringement

Under § 271(a), “whoever Without authority makes, uses, offers to sell, or sells any patented
invention, within the United States or imports into the United States any patented invention during the
tenn of the patent therefor, infringes the patent.” 35 U.S.C. § 271(a). To be liable for direct patent
infringement, a defendant must inhinge on each element of a plaintiffs patent claim. See Schumacher v.
Corne/l, 96 U.S. 549, 554 (1878) (“If more or less than the whole of his ingredients are used by another,
such party is not liable as an infringer, because he has not used the invention or discovery patented.”).

Here, Plaintiff contends that the relative simplicity of its inventions does not require pleading
additional facts to support a plausible claim of direct infringement The Court disagrees A plaintiff
cannot simply identify some products and recite the elements of patent infringement absent any factual
support, to state a plausible claim to relief. While Plaintiffs Complaint may satisfy the minimal
requirements of Form 18, Plaintiff has not met the Twomb/_v-lqbal pleading standard Plaintiff asserts
little more than conclusory allegations The Complaint borrows language from the statute and alleges:
“By making, using, offering to sell, selling and/or importing into the United States a version of
[Plaintiff’ s patents], Defendants have infringed . . . .” (Pl.’s Compl. 1111 20, 27.) "Ihis conclusory

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 3 of 5

Case 2:18-ov-O5910-RGK-SS Dooument 25 Filed 10/18/18 Page 4 of 5 Page |D #:129

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-05910-RGK-SS Date October 18, 2018

 

 

Title Injen Tech. Co., Ltd. v. AF Dynamic

 

allegation is not entitled to the presumption of truth. Plaintiff therefore does not allege facts sufficient to
support a plausible inference that Defendants directly inhinged any of Plaintiff s patent claims

2. Induced or contributory patent infringement

To prevail on a claim of induced or contributory infringement under §§ 271(b) or 271(c), a
plaintiff must first demonstrate that there has been direct infringement Cross Med. Prods. v. Medtronic
Sofamor Danek, Inc., 424 F.3d 1293, 1312 (Fed. Cir. 2005) (cont:ributory infringement)_; 3M v.
Chemque, Inc., 303 F.3d 1294, 1304 (Fed. Cir. 2002) (induced infringement). A plaintiff therefore must
sufficiently plead direct infringement to support claims of induced or contributory infringement Since
the Court finds that the Complaint does not sufficiently plead direct patent infringement any claims of
induced or contributory infringement also fail

B. Trade Dress Infringement Claim

To establish a trade dress infringement claim, a plaintiff must plead (1) that its trade dress is
nonfunctional, (2) that its trade dress is distinctive, and (3) that the alleged infringement creates a
likelihood of confusion as to the infringing product’s source. Two Pesos, Inc. v. Taco Cabana, Inc., 505
U.S. 763, 766, 775 (1992). Here, Plaintiff merely alleges that it “created a distinctive, non-functional
trade dress,” and that Defendants’ use of its trade dress “will cause, [sic] confusion and deception to the
trade and public.” (Pl.’s Compl. 1111 34, 38.) Since these allegations only recite elements of the cause of
action, they are conclusory and are therefore not entitled the presumption of truth. See Chave:, 683 F.3d
at 1108.

Moreover, the C ourt questions whether Plaintiff can sufficiently plead that its trade dress is
nonfunctional Plaintiff alleges that it chose its trade dress (the unique shape of its air intake tracts) for
its “aesthetic qualities and distinctiveness.” (Pl. ’s Compl. 11 12.) Taken as true, this allegation suggests
that the trade dress is nonfunctional However, that inference appears implausible. A careth reading of
Patents ‘571 and ‘795 (Exhibits A and B)3 suggests that the shape of Plaintiff’ s air intake tracts is
functional The patents state that the shape of the MAFS segment allows Plaintiff’s air intake tract to
operate without illuminating the vehicle’s “check engine” light (Pl.’s Compl. Ex. A.) When the
diameter of the MAFS segment is too narrow or too wide, then the engine may rim too lean or too rich.
(Id.) But when the diameter is at its optimal size, the “optimized diameter” maintains proper airthW
conditions (Id.) ln light of the patents’ function, it is unclear without additional facts whether Plaintiff
can plausibly plead that its claimed trade dress is nonfunctional

Accordingly, Plaintiff does not sufficiently state a claim of trade dress infringement

 

3 "A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes” Fed. R. Civ. P.
10(c). Patents ‘571 and ‘795, which were attached as exhibits to the Complaint, are therefore part of Plaintiff`s Complaint

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 4 of 5

Case 2:18-ov-O5910-RGK-SS Dooument 25 Filed 10/18/18 Page 5 of 5 Page |D #:130

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-05910-RGK-SS Date October 18, 2018

 

 

Title Injen Tech. Co., Ltd. v. AF Dynamic

 

C. Unfair Competition Claim

Plaintiff bases its unfair competition claim on its trade dress claim. Specifically, Plaintiff claims
that Defendants infringed on its trade dress, and as such_, willfully “engaged in unfair, deceptive, untrue
or misleading advertising,” in violation of California Business & Professions Code § 17200 et seq. (Pl.’s
Compl. 111 43-45, ECF No. l.) Since the Court Hnds that Plaintiff failed to sufficiently plead its patent
and trade dress claims, the Court also finds that Plaintiff fails to plead its unfair competition claim.

D. Leave to Amend

Rule 15 governs amendments to pleadings before trial Rule 15(a)(2) allows a party to amend its
pleading with the court’s leave, providing that “the court should freely give leave when justice so
requires.” Fed. R. Civ. P. Rule 15(a)(2). This policy should be applied With “extreme liberality.”
Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). Leave should be
granted in the absence of a substantial reason to deny, such as a showing of any of the factors set forth in
Foman v. Davis, 371 U.S. 178, 182 (1962). These factors include “undue delay, bad faith or dilatory
motive on the part of the movant, repeated failure to cure deficiencies by amendments previously
allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, [and] futility
of amendment.” Id.

Here, the Court finds no reason to dismiss Plaintiff’s Complaint with prejudice Justice requires
granting Plaintiff leave to amend.

V. CONCLUSION

For the foregoing reasons, the Court GRANTS with leave to amend Defendants’ motion. Any
amended complaint must be filed within seven calendar days from the date of this order.

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 5 of 5

